Detailed Action
Summary
1. This office action is in response to the application filed on January 14, 2021. 
2. Applicant has canceled claims 12 and 18.
3. Applicant has amended claims 1,13,15,17 and 19.

Drawings
4. The drawings submitted on December 13, 2019 are acceptable.
Notice of Pre-AIA  or AIA  status
5. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT 
6. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this examiner’s amendment was given in an interview with Hui Zhang 3/2/2021 (see an interview summary).The following claims are amended.
Claim1:
An integrated circuit for a power supply circuit that generates an output voltage from an AC voltage, the power supply circuit having 
a rectifier circuit that rectifies the AC voltage,

a transistor that controls an inductor current flowing through the inductor, the integrated circuit performing switching of the transistor based on the output voltage generated from the AC voltage and the inductor current, the integrated circuit comprising:
an error output circuit that receives a feedback voltage corresponding to the output voltage, and outputs an error between the feedback voltage and a reference voltage;
a target value generating circuit that generates a target value of the inductor current based on the error;
an adjustment circuit that is connected to the target value generating circuit, and adjusts the target value;
a first comparison circuit that compares the inductor current and a predetermined value;
a second comparison circuit that compares the inductor current and the target value; [[and]]
a drive circuit that turns on the transistor when the inductor current reaches the predetermined value, and turns off the transistor when the inductor current reaches the target value or a predetermined time period has elapsed since the transistor has been turned on; and
a turn-off circuit that measures the predetermined time period since the transistor has been turned on, wherein
in a first state, the drive circuit turns on the transistor, when the inductor current reaches the predetermined value, and turns off the transistor, when the inductor current reaches the target value, and
in a second state, the drive circuit turns on the transistor, when the inductor current reaches the predetermined value, and turns off the transistor, when the predetermined time period has elapsed since the transistor has been turned on based on a measurement result of the turn-off circuit.
 Claim 15:
An integrated circuit for a power supply circuit that generates an output voltage from an AC voltage, the power supply circuit having
a rectifier circuit that rectifies the AC voltage, and
an inductor and a transistor connected in series, to be applied with a rectified voltage from the rectifier circuit, the inductor having a first terminal connected to an output terminal of the rectifier circuit, the first terminal being applied with the rectified voltage, and
a second terminal connected to the transistor, the transistor controlling an inductor current that is a current flowing through the inductor,
the integrated circuit performing switching of the transistor based on the output voltage generated from the AC voltage and the inductor current, the integrated circuit comprising:
an error output circuit that receives a feedback voltage corresponding to the output voltage, and outputs an error between the feedback voltage and a reference voltage;
a target value generating circuit that generates a target value of the inductor current based on the error;
a first comparison circuit that compares the inductor current and a predetermined value;

a drive circuit that turns on the transistor, when the inductor current reaches the predetermined value, and turns off the transistor, when the inductor current reaches the target value or a predetermined time period has elapsed since the transistor has been turned on; and
a turn-off circuit that measures the predetermined time period since the transistor has been turned on, wherein
in a first state, the drive circuit turns on the transistor, when the inductor current reaches the predetermined value, and turns off the transistor, when the inductor current reaches the target value, and
in a second state, the drive circuit turns on the transistor, when the inductor current reaches the predetermined value, and turns off the transistor, when the predetermined time period has elapsed since the transistor has been turned on based on a measurement result of the turn-off circuit.
Claim 17:
A power supply circuit that generates an output voltage from an AC voltage, the power supply circuit comprising:
a rectifier circuit that rectifies the AC voltage;
an inductor to be applied with a rectified voltage from the rectifier circuit;
a transistor that controls an inductor current flowing through the inductor; and

an error output circuit that receives a feedback voltage corresponding to the output voltage, and outputs an error between the feedback voltage and a reference voltage;
a target value generating circuit that generates a target value of the inductor current based on the error;
an adjustment circuit that is connected to the target value generating circuit, and adjusts the target value;
a first comparison circuit that compares the inductor current and a predetermined value;
a second comparison circuit that compares the inductor current and the target value; [[and]]
a drive circuit that turns on the transistor when the inductor current reaches the predetermined value, and turns off the transistor when the inductor current reaches the target value or a predetermined time period has elapsed since the transistor has been turned on; and
a turn-off circuit that measures the predetermined time period since the transistor has been turned on, wherein
in a first state, the drive circuit turns on the transistor, when the inductor current reaches the predetermined value, and turns off the transistor, when the inductor current reaches the target value, and
in a second state, the drive circuit turns on the transistor, when the inductor current reaches the predetermined value, and turns off the transistor, when the predetermined time period has elapsed since the transistor has been turned on based on a measurement result of the turn-off circuit.
Allowable subject matter
7. Claims 1-11, 13-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “a target value generating circuit that generates a target value of the inductor current based on the error; an adjustment circuit that is connected to the target value generating circuit, and adjusts the target value; a first comparison circuit that compares the inductor current and a predetermined value; a second comparison circuit that compares the inductor current and the target value; a drive circuit that turns on the transistor when the inductor current reaches the predetermined value, and turns off the transistor when the inductor current reaches the target value or a predetermined time period has elapsed since the transistor has been turned on; and a turn-off circuit that measures the predetermined time period since the transistor has been turned on, wherein in a first state, the drive circuit turns on the transistor, when the inductor current reaches the predetermined value, and turns off the transistor, when the inductor current reaches the target value, and in a second state, the drive circuit turns on the transistor, when the inductor current reaches the predetermined value, and turns off the transistor, when the predetermined time period has elapsed since the transistor has been turned on based on a measurement result of the turn-off circuit."
In re to claim 14, claim 14 the prior art fails to disclose or suggest the emboldened and italicized features recites “a first adjustment circuit that reduces the target value, when the AC voltage is not being input to the rectifier circuit; and a second adjustment circuit that increases the target value, when the feedback voltage has dropped to a predetermined level while the AC voltage is being input to the rectifier circuit.”
In re to claim 15, claim 15 the prior art fails to disclose or suggest the emboldened and italicized features recites “a target value generating circuit that generates a target value of the inductor current based on the error; a first comparison circuit that compares the inductor current and a predetermined value; a second comparison circuit that compares the inductor current and the target value; a drive circuit that turns on the transistor, when the inductor current reaches the predetermined value, and turns off the transistor, when the inductor current reaches the target value or a predetermined time period has elapsed since the transistor has been turned on; and a turn-off circuit that measures the predetermined time period since the transistor has been turned on, wherein in a first state, the drive circuit turns on the transistor, when the inductor current reaches the predetermined value, and turns off the transistor, when the inductor current reaches the target value, and in a second state, the drive circuit turns on the transistor, when the inductor current reaches the predetermined value, and turns off the transistor, when the predetermined time period has elapsed since the transistor has been turned on based on a measurement result of the turn-off circuit ”.
In re to claim 17, claim 17 the prior art fails to disclose or suggest the emboldened and italicized features recites “a target value generating circuit that generates a target value of the inductor current based on the error; an adjustment circuit that is connected to the target value generating circuit, and adjusts the target value; a first comparison circuit that compares the inductor current and a predetermined value; a second comparison circuit that compares the inductor current and the target value; a drive circuit that turns on the transistor when the inductor current reaches the predetermined value, and turns off the transistor when the inductor current reaches the target value or a predetermined time period has elapsed since the transistor has been turned on; and a turn-off circuit that measures the predetermined time period since the transistor has been turned on, wherein in a first state, the drive circuit turns on the transistor, when the inductor current reaches the predetermined value, and turns off the transistor, when the inductor current reaches the target value, and in a second state, the drive circuit turns on the transistor, when the inductor current reaches the predetermined value, and turns off the transistor, when the predetermined time period has elapsed since the transistor has been turned on based on a measurement result of the turn-off circuit.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-11 and 13, claims 2-11 and 13 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 16 and 19, claims 16 and 19 depend from claim 15, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner, Art Unit 2839